DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group III and species in claim 18 in the reply filed on 1/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 read on elected subject matter. A search for elected species, eg.52, yielded no relevant art . The search has been extended to the extent necessary to determine patentability of the claims directed to elected subject matter and the following exemplary prior art was found.

Specification
The abstract of the disclosure is objected to because it does not convey claimed invention by way of a formula.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The BIB data sheet shows the correct filing date for parent case.  However the Application Data sheet  shows the filing date to be 7/24/15 which is the same date as the PCT application.
Note MPEP 601.05 which requires that the priority information be correctly set forth in the ADS . Thus applicants need to provide a Supplemental ADS including the earlier provisional case.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. The alkyl definition is defined in R2 as being a C1-10 chain. Does this also apply for “alkyl” in R1?
2. L1 as a “double bond” requires clarification as to atom attached thereon at the terminus. Specification appears to give no guidance.
3.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites  for A1 the broad recitation of aryl, and the claim also recites fluorenyl which is the narrower statement of the range/limitation. The same also applies to aryl(aryl)methyl vs benzhydryl and aryl(phenyl)methyl. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Scope of piperidine derivatives are not fully enabled given the many permutations permitted at A1 which permit virtually any heteroaryl ring both mono- and polycyclic which can include N,O and S atoms as ring members in any array. Compounds made and tested do not  remotely represent such a scope as they are  closer to each other than to remaining scope as discussed below.  Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.
Also note the criteria for enablement as set out in In re Wands cited in MPEP 2164.01(a),August 2000 edition, which includes factors such as: 
1) Breadth of the claims- the claims cover compounds easily in the billions in 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves testing for FAAH and/or MAGL inhibition,  types of serine hydrolases which are involved in the 2-AG signaling pathway which in turn affect conditions such as pain. Such requires sufficient SAR data  to assess how small ligands may interact with the enzyme’s serine nucleophile. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18;
3) Direction or guidance- as stated above the compounds tested are not representative of the instant scope but are closer to each other than to remaining scope and represent a small fraction of that claimed herein as the compounds tested have A1 as phenyl or benzhydryl with L1 as a bond, CH2, oxo or sulfonyl.
Otherwise there are no examples of  such diverse rings  as thiazol-4-yl, thiazol-5-yl, isothiazol-3-yl, isothiazol-4-yl, isothiazol-5-yl, oxazol-2-yl, oxazol-4-yl, oxazol-5-yl, isooxazol-3-yl, isooxazol-4-yl, isooxazol-5-yl,1,2,4-oxadiazol-3-yl, 1,2,4-oxadiazol-5-yl, 1,2,5-oxadiazol-3-yl,benzooxazol-2-yl,benzooxazol-4-yl,benzooxazol-5-yl,benzoisooxazol-3-yl, benzoisooxazol-4-yl,benzoisooxazol-5-yl,1,2,5-oxadiazol-4-yl, 1,2,4-thiadiazol-3-yl, 1,2,4-thiadiazol-5-yl, isothiazol-3-yl, isothiazol-4-yl,isothiazol-5-yl,benzoisothiazol-3-yl, benzoisothiazol-4-yl,benzoisothiazol-5-yl,1,2,5-thiadiazol-3-yl, 1,2,5-thiadiazol-4-yl, 4-imidazolyl, benzoimidazol-4-yl, 1-pyrrolyl, 2-pyrrolyl, 3-pyrrolyl, 2-furanyl, 3-furanyl, 2-thienyl, 3-thienyl, 2-pyrimidinyl, 4-pyrimidinyl, 5-pyrimidinyl, 3-pyridazinyl, 4-pyridazinyl, 2-pyrazinyl, triazinyl, tetrazolyl, indolyl, benzo[b]furanyl, , benzotriazolyl, benzotriazinyl, benzo[b]thiophenyl, benzimidazolyl, benzothiazolyl, 
4) State of the prior art- The compounds are N-acylated piperidines attached with oxy to a phenyl ring while the C-terminus can be variously substituted with an assortment of hetero rings attached to the six-membered ring by way of a bond or chains. While there are compounds  known in the art  that read on the instant scope,  they do not evidence the many structural permutations permitted herein  are known in the art for compounds having a similar backbone and activity;
5) Working examples- While actual test data has been presented for elected compounds, the variation among these compounds is not so great as pointed out above and thus  represents a small portion of what the claims cover and thus no clear evaluation of what other ring systems attached directly or indirectly to the piperidine ring  out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, this rejection is being applied.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 849916-08-1 provided by a Chemical Library from Aurora Supplier according to its ChemCats entry.

Claim(s) 15,17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN  1328446-09-8 provided by a Chemical Library from Ambinter.

Claim(s) 15,17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (US’952). Ueda describes quinolinyl compounds as anti-hypertensive agents prepared by reactants including various 1-piperidine carboxylates that read on the instant claims. See col.8,lines 20-21 and 40-41. Also see col.11 lines 12-13 and col.12 lines 46-47.
Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makriyannis (US Pub’874). The patent publication cited by applicants describes a series of compounds including 1-piperidine carboxylates for use as inhibitors of MAGL and/or FAAH. See carbamate compounds in Table 2 on p.32-33, namely 57.3 and 57.5 and also on p.68.Note the latter species does not anticipate the benzyl species in claim 20 .
Claims 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624